By the Court:
The stipulation signed by the plaintiff in person goes for nothing. He had at the time an attorney of record who, as such, had the exclusive management and control of the case. (Board of Commissioners v. Younger, 29 Cal. 149.) The temporary absence of the attorney from the county at the *73time the stipulation of plaintiff was obtained does not affect the rule in this respect or operate the displacement of the attorney of record. It results that the statement, being filed too late, must be disregarded, and, no error appearing on the judgment roll, the judgment and order denying new trial are affirmed. '